 220DECISIONSOF NATIONALLABOR RELATIONS BOARDGibbs&Cox, Inc.andMarine Technicians'Guild,Gibbs&Cox, Inc., Petitioner.Case 2-UC-10November 15, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNUpon a petition duly filed under Section 9(b) ofthe National Labor Relations Act, as amended, ahearing was held before Herzl S. Eisenstadt, Hear-ing Officer of the National Labor Relations Board.Thereafter, the Employer and the Union filedbriefs.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and they are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.This proceeding involves the Employer'sNew York, New York, office, where it is engagedin furnishing naval architectural and marine en-gineering services to private concerns and to theGovernment. Since 1946 the Petitioner has beenthe certified bargaining representative of the follow-ing unit:All drafting employees (excluding engineers,assistant engineers, scientific assistants, super-visors and assistant supervisors), technical em-ployees (excluding supervisors, engineers,assistant engineers and material man A) andmodel makers (excluding foreman) of the Em-ployer, New York, New York, excluding ex-ecutive,managerial,and supervisory em-ployees ....On March 13, 1967, the Petitioner filed a petitionseeking clarification of the above unit to includetherein specialists, and associate, assistant, and ju-nior engineers, as well as some full engineers. Peti-tioner contends that the work of these employeesdiffers only in degree from work currently beingperformed by unit employees and that 14 unit em-ployees who were elevated to positions in suchcategorieswithout the bargaining unit should bereturned to the unit.The existing unit was certified in 1946 and con-tains both employees who perform routine tasksrequiring only rudimentary knowledge and otherswho possess professional degrees, and who engagein complex drafting and scientific work. FollowingtheBoard's certification of this unit containingprofessional and nonprofessional employees, theparties negotiated a contract on January 1, 1947.Over the intervening 20-year period, the unit defini-tion and appendices of included job classificationswererepeatedlyamended to reflect newlyestablished job titles.The Petitioner has neverrepresented the engineering category employees inissue under their present titles and they have notbeen involved in collective bargaining.As for the categories which Petitioner seeks to in-clude in the unit herein, the present record is in-adequate for determining whether all are profes-sionally constituted, but it is apparent that many ofthe employees are in fact professional employeesunder the Act. While the existing unit of profes-sionalandnonprofessionalemployeeswasestablishedwithout a separate ballot among theprofessionals, that was before passage of Section9(b)(1) of the Act in 1947.' Were we to grant Peti-tioner's request, however, we would now be addingother professional employees without a separateelection as required by Section 9(b)(1). As the Actprecludes granting this relief, we shall dismiss thepetition for clarification.2ORDERIt is hereby ordered that the petition to amendand clarify certification be, and it hereby is,dismissed.ISec 9(b)(1) provides ".That the Board shall not (1) decide that anyunit is appropriate for such purposes if such unit includes both profes-sionalemployees and employees who are not professional employees un-less a majority of such professional employees vote for inclusion in suchunit ."LSeeLockheedAircraftCorporation,155 NLRB702, 713, cfA 0Smith Corporation,166 NLRB 845168 NLRB No. 42